BaldwiN, Judge.
This appeal is from tlie judgment of the Customs Court overruling appellants’ claim against the classification of certain merchandise imported from Japan, and described on the invoice as “Japanese style alimentary paste ‘Sapporo Ichiban.’ ” The opinion of the Customs Court, familiarity with which is assumed, appears at 71 Cust. Ct. 53, C.D. 4504 (1974). The Customs Court held that the merchandise was correctly classified by the customs officials as “[e]dible preparations not specially provided for (including, prepared meals individually' packaged) ”, item 182.95 TSUS. Appellants contest the classification and claim the merchandise is properly classifiable under item 182.52 TSUS as “[s]oups, soup rolls, soup tablets or cubes, and other soup preparations.” We affirm.
We find that we have little to add to Judge Re’s careful opinion below. The court heard nine of appellants’ witnesses and eight of appellee’s witnesses. Forty-one exhibits were introduced. The court noted that “[e]ven on the question whether samán or ramen is a soup, or a soup preparation, plaintiffs’ witnesses were divided, and offered varying opinions of doubtful reliability.”
The Customs Court heard the witnesses, judged the credibility of their testimony and the weight to be given thereto. The judgment of the court below will not be disturbed, unless it is contrary to the weight of the evidence. Johnson v. United States, 21 CCPA 129, T.D. 46464 (1933).
Accordingly, the judgment of the Customs Court is affirmed.